REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-20, 23-29, 31-34 are allowed.
Claims 1, 8, 12, 18, 23, and 26 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose transmitting, by the consumer device, uplink transmission data to a cellular network; and receiving, by the consumer device, downlink transmission data 
from the cellular network, wherein the downlink transmission data received from the cellular network and via the peer-to- peer wireless links are aggregated at the 
consumer device, and wherein said transmitting the uplink transmission data to 
the cellular network and said receiving the downlink transmission data from the 
cellular network occur during a same time period as said transmitting 
concurrently and said receiving concurrently.
It is noted that the closest prior art, LIU et al. (US 20200196384, Jun. 18, 2020) shows  in uplink transmission, the relay is configured to obtain an unlink RAC message irom ihe peer RAC iaver on the interlace between the relay and the lerminaliwherein reiay is an external device.
It is noted that the closest prior art, CHARI et al. (US 20190373464, Dec. 5,2019) shows the message exchange between system and the extender device performed over a P2P Wi-Fi wireless extender devices that work with devices.
However, LIU et al. and CHARI et al. fails to disclose or render obvious the above underlined limitations as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Fri 8.a.m to 5.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464